Citation Nr: 0430605	
Decision Date: 11/17/04    Archive Date: 11/29/04

DOCKET NO.  01-01 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for hearing loss in the 
right ear.

2.  Entitlement to an initial compensable evaluation for 
hearing loss in the left ear.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

Appellant and D.M.


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel
INTRODUCTION

The veteran served on active duty from May 1971 to June 1974.

By rating action dated in June 2000, the Regional Office (RO) 
granted service connection for hearing loss in the left ear, 
and assigned a noncompensable evaluation for this disability.  
In addition, the RO denied service connection for hearing 
loss in the right ear.  The veteran has perfected an appeal 
concerning the denial of service connection and the rating 
assigned for his service-connected hearing loss in the left 
ear.  This case was previously before the Board of Veterans' 
Appeals (Board) in October 2003, at which time it was 
remanded for additional development of the record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran asserts that service connection is warranted for 
hearing loss in the right ear.  During the hearing before the 
undersigned in August 2002, the veteran testified that 
following an incident in service which resulted in his 
bilateral hearing loss, he was eventually treated at Walter 
Reed Army Hospital.  These records have not been associated 
with the claims folder.  

As noted above, service connection has been granted for 
service connection in the left ear.  The June 2000 rating 
action that granted service connection conceded that the 
veteran had been exposed to acoustic trauma.  In this regard, 
it was noted that the separation examination conducted in 
April 1974 shows that the veteran reported a hearing loss due 
to an accident in basic training.  

The Board also notes that the VA requested that the veteran 
provide the requisite information so that it could obtain 
records from Dr. Lisa Rauner of the Sidney Medical Clinic.  
While the veteran did not respond to two requests, the Board 
is of the opinion that he should be afforded another 
opportunity to furnish this information.  

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002)) became law.  This law redefined the obligations of the 
VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits, 
including which evidence, if any, the veteran is expected to 
obtain and submit, and which evidence will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

There is no evidence of record in this case that the 
appellant has been furnished the notice required by VCAA, to 
include as specified in 38 U.S.C.A. § 5103(a) and (b).  In 
this case, the appellant has not been provided with notice of 
what specific information and/or specific medical or lay 
evidence, not previously submitted, is necessary to 
substantiate his claim, and what specific evidence, if any, 
he is expected to obtain and submit, and what specific 
evidence will be retrieved by VA.  Further, he must be 
advised to send any evidence in his possession pertinent to 
the appeal to VA.  The Board acknowledges that a letter was 
sent to the veteran in March 2004, but finds that it is not 
sufficient to comply with the requirements of the law.  

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  All VCAA notice obligations must be 
satisfied in accordance with the decision 
of Quartuccio v. Principi, 16 Vet. App. 
183 (2002), as well as 38 U.S.C.A. 
§§ 5102, 5103, and 5103A, 38 C.F.R. 
§ 3.159 (2004), and any other applicable 
legal precedent.  Specifically, the 
appellant must be informed of the 
specific information and/or specific 
medical or lay evidence, not previously 
submitted, that is necessary to 
substantiate his claim for service 
connection for a hearing loss in the 
right ear and his claim for a compensable 
evaluation for hearing loss in the left 
ear, to include what specific evidence, 
if any, he is expected to obtain and 
submit, and what specific evidence will 
be retrieved by VA.  Further, he must be 
advised to send any evidence in his 
possession pertinent to the appeal to VA.  

2.  The RO should contact the veteran and 
request that he provide more specific 
information concerning his treatment at 
Walter Reed Army Hospital for his hearing 
loss.  He should furnish the unit to 
which he was assigned, and the 
approximate time period in which he was 
treated at that facility.  Following 
receipt of the requested information, an 
attempt must be made to obtain records of 
treatment of the veteran at Walter Reed 
Army Hospital during service, to include 
from the treating facility.  

3.  The RO should contact the veteran and 
request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for his hearing loss 
since his discharge from service.  He 
should be asked to furnish this 
information for Dr. Lisa Rauner of the 
Sidney Medical Clinic.  After securing 
the necessary authorizations for release 
of this information, the RO should seek 
to obtain copies of all treatment records 
referred to by the veteran, and which 
have not already been associated with the 
claims folder. 

4.  The veteran should then be afforded a 
VA audiometric examination to determine 
the nature and etiology of any current 
hearing loss in the right ear, as well as 
the severity of the hearing loss in his 
left ear.  The examiner is requested to 
furnish an opinion concerning whether it 
is at least as likely as not that any 
current hearing loss in the right ear is 
consistent with acoustic trauma sustained 
in service.  The rationale for any 
opinion expressed must be set forth.  All 
necessary tests should be performed.  The 
claims folder should be made available to 
the examiner in conjunction with the 
examination.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


